Exhibit 10.3

TRANSFER AND AGREEMENT

This Transfer and Agreement (the “Transfer and Agreement”) is dated as of the
Effective Date set forth below and is entered into by and among (a) Bayerische
Hypo-und Vereinsbank AG, New York Branch (“HVB”), in its capacity as
Administrative Agent for the lenders (the “Resigning Agent”) pursuant to the
Credit Agreement dated as of May 18, 2005, as amended to date (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Technology Investment Capital Corp. (the “Borrower”), the several banks
and other financial institutions from time to time party thereto (collectively,
the “Lenders”) and the Resigning Agent as administrative agent for the Lenders,
(b) Royal Bank of Canada (“RBC”) in its capacity as successor agent (in such
capacity, the “Successor Agent”), (c) HVB in its capacity as a Lender, (d) RBC
in its capacity as a Lender, and (e) the Borrower. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
. The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Transfer and Agreement as if set forth herein in full.

 

  1. Resignation of Agent; Appointment of Successor Agent.

(a)    Pursuant to Section 11.8 of the Credit Agreement, the Resigning Agent
hereby resigns as Agent pursuant to the Credit Agreement and appoints the
Successor Agent as its successor. By its signature hereunder, the Successor
Agent hereby accepts such appointment. The undersigned parties hereby consent
and agree to the aforesaid appointment and waive any further notices or
approvals required pursuant to Section 11.8 of the Credit Agreement.

(b)    From and after the Effective Date, all references in the Loan Documents
to Resigning Agent as Agent shall be construed as references to the Successor
Agent. In furtherance and not in limitation of the foregoing, the Resigning
Agent hereby assigns and transfers to the Successor Agent all estate, right,
title, interest and obligations of the Resigning Agent as Agent in and under the
Loan Documents and the security thereby constituted and the benefit of all
covenants, undertakings, agreements, representations therein contained (the
interests so assigned referred to herein as the “Agency Interest”) and Successor
Agent hereby assumes such Agency Interest. Accordingly, from and after the
Effective Date, Resigning Agent shall be relieved of any obligations as Agent
pursuant to the Credit Agreement.

(c)    Resigning Agent shall, as soon as is reasonably possible on or after the
Effective Date, deliver to Successor Agent, all documents of title or other
original documents held by Resigning Agent in its capacity as Agent or otherwise
on behalf of the Lenders. In addition, Resigning Agent shall (subject to
reimbursement by the Borrower of any cost being incurred by it) from time to
time execute, sign, perfect, do and (if required) register every notice,
document, act or thing as Successor Agent may reasonably require to vest in RBC
the Agency Interests.

(d)    Notwithstanding anything else to the contrary set forth herein, HVB, in
its capacity as Resigning Agent, shall retain the benefit of the provisions of
the Loan Documents



--------------------------------------------------------------------------------

that expressly survive the resignation by the Agent (in its capacity as such)
pursuant to the Loan Documents.

2.    Termination of Commitment.    HVB hereby reduces its Commitment Amount to
zero and terminates its Commitment pursuant to the Credit Agreement. By their
respective signatures hereunder, each of the Borrower and RBC (in its respective
capacities as a Lender and Successor Agent) consent and agree to the aforesaid
termination. Notwithstanding anything else to the contrary set forth herein,
HVB, in its capacity as a former Lender, shall retain the benefit of the
provisions of the Loan Documents that expressly survive the termination of HVB’s
Commitment pursuant to the Loan Documents.

3.    Release of HVB.    Each of the Borrower and RBC (in its capacity as the
Successor Agent and a Lender), by their respective signatures set forth below,
hereby forever mutually release, relinquish, acquit and forever discharge HVB
and its current and former directors, shareholders, members, officers, agents,
representatives, employees, attorneys, parents, subsidiaries and affiliated
companies (and their respective directors, officers and employees, heirs,
executors, administrators, successors and assigns) from any and all actions,
causes of action, charges, claims, costs, damages, demands, duties, expenses,
judgments, liabilities, obligations, remedies, rights, responsibilities, suits
and undertakings of every nature and kind whatsoever that have been or could
have been asserted by, through or under them against each other under or
otherwise with respect to the Loan Documents.

4.    Ratification of Commitment of RBC.    RBC’s hereby ratifies and confirms
its Commitment pursuant to the Credit Agreement and further confirms that after
giving effect to the termination of HVB’s Commitment, the Commitment Amount of
RBC shall be $40,000,000.00.

5.    Effective Date.    This Transfer and Agreement shall be effective as of
February 16, 2006.

6.    Expense Reimbursement.    By its signature hereunder, the Borrower hereby
agrees to reimburse the Resigning Agent for all reasonable out-of-pocket costs
and expenses incurred by it in connection with the preparation, negotiation,
execution and delivery of this Transfer and Agreement and consummation of the
transactions contemplated on its part thereby (including, without limitation,
any costs incurred to accommodate the transfer of the Agency Interests to the
Successor Agent pursuant to Section 1(c)), including the reasonable fees and
disbursements of counsel to the Resigning Agent.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Transfer and Agreement are hereby agreed to:

 

RESIGNING AGENT AND LENDER:

BAYERISCHE HYPO-UND

VEREINSBANK AG, NEW YORK

BRANCH,

by    /s/ Debra L. Laskowski Title:    Managing Director by    /s/ Craig M.
Pinsly, CFA Title:    Director SUCCESSOR AGENT AND LENDER: ROYAL BANK OF CANADA,
by    /s/ Mark Narbey Title:    Authorized Signatory

Acknowledged and Agreed:

BORROWER:

TECHNOLOGY INVESTMENT CAPITAL CORP.

by    /s/ Saul B. Rosenthal Title:    President

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

TRANSFER AND AGREEMENT

Representations and Warranties.

Resigning Agent. The Resigning Agent (a) represents and warrants that (i) it is
the legal and beneficial owner of the Agency Interest, (ii) the Agency Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Transfer and Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower of its obligations under any Loan Document.

Successor Agent. The Successor Agent (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Transfer and Agreement and to consummate the transactions
contemplated hereby and to become the Successor Agent under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the Agency
Interest and become the Successor Agent, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as Agent
thereunder and, to the extent of the Agency Interest, shall have the obligations
of the Agent with respect thereto, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Transfer and Agreement and to accept
the Agency Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Resigning Agent or any other Lender,
and (v) attached to this Transfer and Agreement is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Successor Agent; and (b) agrees that (i) it will,
independently and without reliance on the Resigning Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as Agent.

Lenders. Each of the Lenders (a) represents and warrants it has full power and
authority, and has taken all action necessary, to execute and deliver this
Transfer and Agreement and to consummate the transactions contemplated on its
part hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,

 

4



--------------------------------------------------------------------------------

validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower of its obligations under any Loan Document.

Borrower. The Borrower (a) represents and warrants it has full power and
authority, and has taken all action necessary, to execute and deliver this
Transfer and Agreement and to consummate the transactions contemplated on its
part hereby; and (b) confirms that as of the date hereof, and after giving
effect to the transactions contemplated by this transfer and Agreement, no
Default or Event of Default has occurred and is continuing pursuant to the
Credit Agreement.

General Provisions. This Transfer and Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Transfer and Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Transfer and Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Transfer and Agreement. This Transfer and Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.

 

5